Third District Court of Appeal
                               State of Florida

                          Opinion filed July 14, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-210
             Lower Tribunal Nos. 17-17676 CC & 20-191 AP
                         ________________


                            Jose A. Silveira,
                                  Appellant,

                                     vs.

                 Westport Recovery Corporation,
                                  Appellee.



      An Appeal from the County Court for Miami-Dade County, Ayana
Harris, Judge.

      Law Office of Jonathan N. David, Esq., P.A., and Jonathan N. David,
for appellant.

      Friedman & Greenberg, P.A., and Debra L. Greenberg (Plantation),
for appellee.


Before EMAS, LOGUE, and BOKOR, JJ.

     PER CURIAM.
Affirmed.




            2